Title: From Thomas Jefferson to Jean B. Desdoity, 5 August 1793
From: Jefferson, Thomas
To: Desdoity, Jean B.



[Dear Sir]
Aug. 5. 1793.

[…] favor of […] Grand & Co. of Paris. I am always glad to recieve their commands, and shall with chearfulness testify it in rendering you any service I can. In the particular case on which you are pleased to consult me, I will observe that though the law of the United states requires a residence of two years to make a citizen, yet some of the states admit a citizen on shorter residence, perhaps some of them without any residence at all. If you will therefore give yourself the trouble of enquiring into the rules of citizenship established by the different states, you will probably find some of them adapted to your situation and views, and if you can make yourself a citizen of any one state, you are thereby a citizen of every one. There is no other way of hastening your attainment of that character, as there is no power in this country to dispense with the laws. I have the honor to be with due respect, Sir Your most obedt. humble servt.

Th: Jefferson

